Citation Nr: 1512153	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-31 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) on and before April 4, 2011, and in excess of 50 percent on and after April 5, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA RO in New York, New York that continued a 30 percent disability rating for the Veteran's PTSD.  

In June 2012, the RO increased the rating of the Veteran's PTSD to 50 percent effective April 5, 2011.  The issue of entitlement to an increased rating for PTSD remains on appeal because the June 2012 rating does not represent a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  On and before April 4, 2011, the Veteran's PTSD was manifested by symptoms producing no more than occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  On and after April 5, 2011, the Veteran's PTSD has been manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity; it has not been shown to have caused either occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  On and before April 4, 2011, the criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 
2.  On and after April 5, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was provided with all appropriate notice in April 2009.  Additionally, neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of the Veteran's claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's VA treatment records have been obtained, to the extent available.   

The Veteran was provided with VA examinations addressing the severity of his psychiatric symptoms in March 2009 and April 2011.  The examination reports indicate that the examiners reviewed the Veteran's claims file and were familiar with his past medical history, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to render a well informed decision on the Veteran's service connected disability.  

In September 2012, the Veteran's representative largely summarized the findings of the April 2011 examiner and additionally noted that the April 2011 examiner "did not use the new PTSD DBQ which may give a better overall evaluation of the Veteran's symptoms."  The Board notes that the DBQ, or Disability Benefits Questionnaire, is simply a standardized form now used to facilitate the standardized transcription of examination report results.  The Board finds the April 2011 examination report thoroughly discussed the Veteran's symptoms, and the Board finds that there is no reason to believe that simply transcribing an examination using a DBQ form would result in different examination results.  The Veteran's representative has not otherwise contended that the Veteran's symptoms have worsened since the time of his most recent examination.  The Board, therefore, concludes that the existing examination reports of record are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before a member of the Board.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

The Veteran claims that he is entitled to a disability rating in excess of 30 percent for PTSD on and before April 4, 2011, and a disability rating in excess of 50 percent on and after April 5, 2011.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under the General Rating Formula for Mental Disorders, in pertinent part, a 30 
percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2014).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

Turning to the facts in this case, the Veteran filed his current claim for benefits in October 2008.  In April 2008, the Veteran was arrested for driving while intoxicated.  The Veteran denied suicidal ideation, homicidal ideation, or depression.  The Veteran drank beer daily.

The Veteran underwent a VA examination in March 2009, at which time he was employed as a machinist.  The Veteran indicated that work was a means of keeping his mind off of upsetting elements of his life.  The Veteran stated that he had been involved in an altercation with a coworker that needed to be broken up by another coworker.  

The Veteran reported that he lived alone and occasionally socialized with friends in the neighborhood.  The Veteran indicated that he had not had a relationship for 17 years because of his fear of being rejected, and he indicated that previous romantic relationships had deteriorated when his past girlfriends became aware of his nightmares.  The Veteran indicated that he felt depressed almost daily.  The Veteran felt irritable and angry, with his negative feelings increasing with his lack of a relationship.  The Veteran described experiencing road rage about once every two months.  The Veteran indicated that he thought about the war every day.  The Veteran experienced nightmares approximately once every three months.  

The Veteran indicated that he had difficulty falling or staying asleep and experienced outbursts of anger.  The Veteran had difficulty concentrating, experienced hypervigilance, and experienced an exaggerated startle response.  The Veteran stated that he felt reduced pleasure or interest in activities, low energy, and feelings of worthlessness and guilt.  The Veteran had a flat affect, and he indicated that he cried approximately once every two weeks.  The Veteran denied experiencing panic attacks or suicidal ideation.  The Veteran endorsed homicidal ideation, but he denied having an intent or plan.  The Veteran denied audio hallucinations, but he indicated that he saw "something out of the corner of [his] eye" approximately two times a week.  The examiner assigned the Veteran with a GAF score of 60.  

In August 2009, it was noted that the Veteran had not experienced thoughts of suicide or harming others.  The Veteran denied experiencing nightmares, trying not to think of certain stressors, feeling on guard, watchful, or easily startled, or feeling numb or detached from others, activities, or his surroundings.  

The Veteran underwent an additional VA examination in April 2011, at which time the Veteran denied receiving individual therapy, group therapy, or taking psychiatric medications.  The Veteran reported no significant legal history since the time of his last examination.  The Veteran had worked for the last 20 years in a machine shop, and in the last 12 months, the Veteran had not lost any significant time from work.  The Veteran reported, however, that his PTSD symptoms, such as anger and difficulty concentrating, interfered with his work.  The Veteran indicated that he had been divorced for 25 years, did not have a girlfriend, and had not dated anyone since the last examination.  The Veteran indicated that his nightmares interfered with his romantic relationships.  The Veteran reported that he had one adult son whom he saw three or four times a year, usually over the holidays.  The Veteran reported having close relationships with his two sisters, and he talked with them once a month.  The Veteran had two good friends with whom he socialized.  The Veteran reported watching television for leisure.

The Veteran was dependent on alcohol, and he reported that he consumed approximately 10 drinks daily and a pint of scotch each week.  The Veteran reported that he had no assaults recently.  The Veteran had no suicide attempts.  The Veteran lived alone, drove himself, managed his own finances and medication, and did his own laundry, cooking, shopping, and housework.  Since the last examination, the Veteran reported experiencing more images of stressful combat, having more anger outbursts, and having more difficulty concentrating.

The Veteran had a flat affect and depressed mood.  The Veteran reported difficulty with impulse control, for example, buying things that he regretted.  The Veteran reported having difficulty with concentration and comprehension, but he was able to complete the serial 7 testing.  The Veteran reported having difficulty falling asleep, and he used alcohol to help him fall asleep.  The Veteran bathed every day.  The Veteran denied experiencing panic attacks, suicidal ideation, delusions, or hallucinations.  The Veteran reported having homicidal ideation on a monthly basis, and he reported feeling paranoid every few months.  The Veteran had no obsessive rituals.  The Veteran reported feeling depressed and anxious all the time.  

The Veteran reported having repeated disturbing images of stressful military experiences, disturbing nightmares about combat, avoiding thinking or talking about his military experiences, and a loss of interest in things he used to enjoy.  The examiner assigned the Veteran with a GAF score of 55.  

VA treatment records have been reviewed, but the records fail to identify any symptomatology that is not discussed in the two examination reports.

Turning now to an analysis of the evidence of record, the Board will address whether the Veteran is entitled to a disability rating in excess of 30 percent for PTSD on and before April 4, 2011, or a disability rating in excess of 50 percent thereafter.  The Board concludes that the evidence of record does not show that the Veteran has occupational or social impairment consistent with ratings greater than those currently assigned.

With regard to a 100 percent or 70 percent disability rating, the Veteran has not shown either the total occupational and social impairment that is associated with a 100 percent disability rating or the occupational and social impairment with deficiencies in most areas that is associated with a 70 percent disability rating for any distinct time during the course of his appeal.  

With regard to the Veteran's occupational impairment, the Veteran has been employed throughout the course of the appeal.  For example, in April 2011, the Veteran reported that he had been employed in a machine shop for the past 20 years.  In April 2011, the Veteran reported that he had not lost any significant time from work as a result of his PTSD symptoms.  The Veteran has lived alone throughout the appeal, and in April 2011, the examiner found that the Veteran drove himself, managed his own finances, managed his own medication, and he did his own laundry, cooking, shopping, and housework.  The evidence indicates that the Veteran has consistently worked and independently cared for himself throughout the period on appeal.  Furthermore, no clinician has found the Veteran to be totally occupationally impaired to the degree contemplated by a 70 or 100 percent rating.  

Similarly, the Veteran has not shown the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time.  In making this determination, the Board acknowledges the Veteran's frustration that he has not been involved in a romantic relationship for many years, and the Board further acknowledges that the Veteran attributes the absence of such a relationship to his PTSD.  With that said, however, the Veteran reported in both March 2009 and April 2011 that he socialized with friends.  In April 2011, the Veteran reported that he saw his adult son four times annually, and enjoyed close relationships with his sisters.  These long-enduring relationships show that the Veteran does not experience an inability to establish or maintain effective relationships (the type of symptom that would be consistent with the social impairment of a 70 percent rating).  No clinician has found the Veteran to be totally socially impaired or socially impaired with deficiencies in most areas.  Thus, the Board finds that the evidence of record does not support a finding that the Veteran has suffered from the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating at any time as a result of his PTSD symptoms.  

With regard to a 50 percent disability rating, the Veteran is already in receipt of a 50 percent evaluation for the period beginning April 5, 2011, and the Board will not disturb this rating.  The Board cannot find, however, that the Veteran showed the occupational or social impairment with reduced reliability and productivity that is associated with a 50 percent rating before this time.  

With regard to the Veteran's occupational impairment, as noted above, the Veteran has been employed as a machinist throughout the period on appeal.  In March 2009, the Veteran's thought process was linear and goal-directed.  The Veteran could perform serial 7 testing and spell "world" backwards.  The Veteran's hygiene was good, and he was found to be competent to handle his finances.  In August 2009, a clinician noted that the Veteran did not suffer from impulsiveness or an inability to follow simple commands.  With that said, the Board acknowledges that the Veteran reported during the March 2009 examination that his anger led him to an altercation with a coworker.  Despite this incident, the Veteran suggested in March 2009 that work was essentially therapeutic to him, or "a means of keeping his mind off of upsetting aspects of his life."  The Veteran's PTSD symptoms doubtlessly had some impact on his occupational functioning, and it is because of these symptoms that the Veteran has been awarded a 30 percent disability rating during this period.  Accordingly, the Board finds that the Veteran's occupational impairment prior to April 5, 2011, is not most consistent with a 50 percent rating. 

With regard to the Veteran's social impairment, the Board acknowledges that the Veteran expressed dissatisfaction with his lack of a romantic relationship at the time of his March 2009 examination, and he associated his lack of a romantic relationship with PTSD symptoms.  The Veteran endorsed having a depressed mood.  The Veteran lived alone, and he occasionally socialized with friends in the neighborhood.  In August 2009, the Veteran denied that he felt numb or detached from others.  Additionally, the Board notes that in April 2011, the Veteran described enjoying relationships with his son and sisters.  While the Board acknowledges that this April 2011 notation is outside of the period relevant to this discussion, nothing in the April 2011 examination report indicates that the Veteran's social interacting had improved.  The Veteran's PTSD symptoms doubtlessly had some impact on his social functioning during this time, and it is because of these symptoms that the Veteran was awarded a 30 percent disability rating during this period.  Accordingly, the Board finds that the Veteran's social impairment during this time is not most consistent with a 50 percent rating, as the evidence of record failed to show that the Veteran had the reduced reliability and productivity as a result of his PTSD that is required for a higher rating.   

In making this determination, the Veteran's GAF scores, ranging from 55 to 60, have been considered.  The Board finds that these scores, which are reflective of moderate symptoms, and particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the currently assigned ratings.  Of note the GAF of 60 that was assigned at the first examination suggests that the symptoms, while moderate in severity, were trending towards mild.

In sum, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 30 percent on and before April 4, 2011, or a schedular rating in excess of 50 percent on and after April 5, 2011.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2014); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra schedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the schedular rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  Instead, the Veteran merely disagrees with the assigned ratings for the levels of impairment associated with his PTSD.  The Veteran does not have any symptoms from his service connected PTSD that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the Veteran's PTSD symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the PTSD related symptomatology within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board finds that the facts in this case do not support an inferred claim for a TDIU.  In March 2009, the Veteran was employed as a machinist.  In April 2011, the Veteran reported that he had worked for the last 20 years in a machine shop.  Accordingly, the Board finds that a claim of entitlement to a TDIU has not been raised.   


ORDER

A disability rating in excess of 30 percent for PTSD on and before April 4, 2011, and in excess of 50 percent on and after April 5, 2011 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


